Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 and its dependent claims (29-42) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 28 recites the abstract ideas as follows:
“determine, … a distance between an object and a reference point of a vehicle to which the parking system is connectable” which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person perceiving the distance between a point on the vehicle and a point in its surroundings.
“when the determined distance between the object and the reference point is less than a predetermined value” which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person judging that the perceived distance to be below the threshold they already selected.
The additional elements are
a sensor; 
a processor; 
and a transmitter,
wherein: the sensor is configured to
based on an output of the sensor,
the processor is configured to generate a signal indicative of a state of the vehicle and transmit the signal by the transmitter, the signal being receivable at a user device of a user of the parking system
	The first four elements amount to merely using a generic computer as a tool to perform the abstract idea, see MPEP 2106.05(f). Furthermore, the fifth additional element to transmit a signal that is receivable by a receiving device is an example of insignificant extra- solution activity see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Beaurepaire (US 20150291157), herein after referred to as Beaurepaire. ([0077] “In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907).”)
Claims 29-31 and 32-37 are rejected for the same reasons and because they also fail to integrate the judicial exception into a practical application or recite significantly more than the judicial exception. Specifically: Claims 29-31 merely elaborate on the content of the signal Claim 1 but do not present any additional elements, the signal being that which is found to be extra-solution activity above.  Claims 33-37 merely elaborate on determining when the signal of Claim 1 is to be sent but do not present any additional elements, the signal being that which is found to be extra-solution activity above.  
Claim 33 recites the following additional element which does not integrate the claim into significantly more than the abstract idea:
and the parking system comprises a receiver or transceiver configured to receive a request signal from a user of the parking system.
	This additional element amounts to merely using a generic computer as a tool to perform the abstract idea, see MPEP 2106.05(f).
Claim 41 recites the following additional element which does not integrate the claim into significantly more than the abstract idea:
wherein the sensor is an ultrasonic sensor, radar sensor, an imaging sensor or a laser based sensor.
	This element amounts to merely using a generic computer as a tool to perform the abstract idea, see MPEP 2106.05(f).   The named sensors are part of a generic computer system, and are well-known, recognized, and conventional in the art as shown by Beaurepaire ([0038] “In one embodiment, the proximity sensors may emit an electromagnetic field or a beam of electromagnetic radiation (infrared, for instance), and may look for changes in the field or return signal. In one embodiment, an omniview technology may be applied in one or more vehicles to assist the drivers in parking properly in the parking space. Further, there may be four wide field cameras, one in the front of the vehicle, one in the back of the vehicle, one in the left rearview-mirror and one in the right side. All these four cameras can cover the whole area around vehicle. The omniview system synthetizes a bird view image in front of the vehicle by distortion correction, projection transformation, image fusion etc.”)
Claim 45 and its dependent claim (46) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 45 recites the abstract ideas as follows:
“determining a distance between an object and a reference point of the vehicle” which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person perceiving the distance between a point on the vehicle and a point in its surroundings.
“when the determined distance between the object and the reference point is less than a predetermined value,” which is an activity which could reasonably be performed in a human 
The additional elements are
using a processor for
based on an output of a sensor
and transmitting a signal receivable at a user device of a user of the parking system, the signal being indicative of the state of the vehicle to which the parking system is connectable.
	The first two elements amount to merely using a generic computer as a tool to perform the abstract idea, see MPEP 2106.05(f). Furthermore, the third additional element to transmit a signal that is receivable by a receiving device is an example of insignificant extra- solution activity see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Beaurepaire ([0077] “In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907).”)
Claim 46 recites the following additional element which does not integrate the claim into significantly more than the abstract idea:
A computer program product comprising a non-transitory storage medium containing instructions which, when executed by a processor, cause the processor to carry out the method of claim 45. 
	This element amounts to merely using a generic computer as a tool to perform the abstract idea, see MPEP 2106.05(f). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28, 32-35, 37, 39, 41, 44, 45, and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaurepaire.
Regarding Claim 28, Beaurepaire teaches a parking system comprising:
a sensor ([0046] “For instance, the UEs 101 and/or the one or more parked vehicles may use sensors to obtain information on the proximity, orientations, etc. for the one or more parked vehicles.”)
a processor ([0082] “For example, the processes described herein, may be advantageously implemented via processor(s), Digital Signal Processing (DSP) chip, an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Arrays (FPGAs), etc.”)
and a transmitter ([0095] “The signals transmitted over network link 1378 and other networks through communications interface 1370, carry information to and from computer system 1300. Computer system 1300 can send and receive information, including program code, through the networks 1380, 1390 among others, through network link 1378 and communications interface 1370. In an example using the Internet 1390, a server host 1392 transmits program code for a particular application, requested by a message sent from computer 1300, through Internet 1390, ISP equipment 1384, local network 1380 and communications interface 1370”)
wherein: the sensor is configured to determine, based on an output of the sensor, a distance between an object and a reference point of a vehicle to which the parking system is connectable, ([0046] “For instance, the UEs 101 and/or the one or more parked vehicles may use sensors to obtain information on the proximity, orientations, etc. for the one or more parked vehicles.”)
and, when the determined distance between the object and the reference point is less than a predetermined value, the processor is configured to generate a signal indicative of a state of the vehicle ([0077] “In one scenario, the one or more sensors in the at least one improperly parked vehicle 901 detects the parking condition for the one or more other vehicles 903. The one or more sensors may check the parking situation periodically, according to a schedule, on demand, or a combination thereof, thereby detecting that the nearby vehicle 903 has left the parking space. In one scenario, the one or more sensors may assist the at least one improperly parked vehicle 901 in determining improper parking position, for instance, the at least one vehicle has parked above and/or beyond the line marking 905.”  [0079] “However, the parking space between vehicles 1107 and 1109 is too small for vehicle 1105, whereby the sensors of vehicles 1101, 1103, 1105, 1107, 1109, 1111 and 1113 are activated upon detecting possible obstruction in parking.”)
and transmit the signal by the transmitter, the signal being receivable at a user device of a user of the parking system. ([0077] “In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907).”)
Regarding Claim 32, 
wherein the predetermined value is based on one or more properties of a user of the parking system ([0048] “The services 115 allow users to share location-based information, activities information, contextual information, historical user information and interests within their individual networks, and provides for data portability. The services 115 may additionally assist in providing the travel platform 109 with parking conditions for the one or more vehicles.”)
and the parking system comprises a receiver or transceiver configured to receive a request signal from a user of the parking system. ([0077] “The communication module 205 may be used to communicate commands, requests, data, etc. By way of example, the communication module 205 may be used to transit a request from at least one vehicle and/or a user interface (UI) of a UE 101” [0089] “For wireless links, the communications interface 1370 sends or receives or both sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data. “)
Regarding Claim 33, Beaurepaire teaches:
wherein the transmitter is configured to transmit the signal to the user of the parking system in response to receiving a request signal from the user device. ([0055] “By way of example, the communication module 205 may be used to transit a request from at least one vehicle and/or a user interface (UI) of a UE 101 to obtain location-based information (e.g., sensor information, departure information, parking information etc.) for one or more vehicles”)
Regarding Claim 34, Beaurepaire teaches:
wherein the transmitter is configured to transmit the signal receivable at the user device of the user of the parking system, at a predetermined time. ([0077] “The one or more sensors may check the parking situation periodically, according to a schedule, on demand, or a combination thereof, thereby detecting that the nearby vehicle 903 has left the parking space. ... In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907).”)
Regarding Claim 35, Beaurepaire teaches:
wherein the transmitter is configured to periodically transmit the signal receivable at the user device of the user of the parking system. ([0077] “The one or more sensors may check the parking situation periodically, according to a schedule, on demand, or a combination thereof, thereby detecting that the nearby vehicle 903 has left the parking space. ... In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907).”)
Regarding Claim 37, Beaurepaire teaches:
wherein the parking system is configured to determine when to transmit the signal receivable at the user device of the user of the parking system based on historical data of one or more request signals. ([0048] “The services 115 allow users to share location-based information, activities information, contextual information, historical user information and interests within their individual networks, and provides for data portability. The services 115 may additionally assist in providing the travel platform 109 with parking conditions for the one or more vehicles.”)
Regarding Claim 39, Beaurepaire teaches:
wherein the transmitter is configured to transmit the signal receivable at the user device over a secure communication channel, ([0104] “The control unit 1503 routes the digital signal into the DSP 1505 for processing therein, such as speech encoding, channel encoding, encrypting, and interleaving”)
the parking system is configured to determine whether a user is authorized to instigate a predetermined action, ([0109] “An optionally incorporated SIM card 1549 carries, for instance, important information, such as the cellular phone number, the carrier supplying service, subscription details, and security information. The SIM card 1549 serves primarily to identify the mobile terminal 1501 on a radio network.”)
and the predetermined action is one of: remote control drive of the vehicle and automatic drive of the vehicle. ([0077] “In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907). When the driver gets the parking information in his/her UE 101, he/she can go back to his/her vehicle and park the vehicle properly. In one embodiment, upon detecting departure of the improperly parked vehicles through one or more sensors, the improperly parked vehicle 901 may automatically start the automatic parking facility based on sensor information and adjust its parking position, up to a predefined threshold.”)
Regarding Claim 41, Beaurepaire teaches:
wherein the sensor is an ultrasonic sensor, radar sensor, an imaging sensor or a laser based sensor. ([0038] “In one embodiment, the proximity sensors may emit an electromagnetic field or a beam of electromagnetic radiation (infrared, for instance), and may look for changes in the field or return signal. In one embodiment, an omniview technology may be applied in one or more vehicles to assist the drivers in parking properly in the parking space. Further, there may be four wide field cameras, one in the front of the vehicle, one in the back of the vehicle, one in the left rearview-mirror and one in the right side. All these four cameras can cover the whole area around vehicle. The omniview system synthetizes a bird view image in front of the vehicle by distortion correction, projection transformation, image fusion etc.”)
Regarding Claim 42, Beaurepaire teaches:
wherein the parking system forms part of a telematics service for remote control of the vehicle. ([0046] “As discussed, the UEs 101 and/or one or more parked vehicles may utilize location-based technologies (sensors, GPS receivers, etc.) to determine parking conditions, which may be stored in the location database 111. For instance, the UEs 101 and/or the one or more parked vehicles may use sensors to obtain information on the proximity, orientations, etc. for the one or more parked vehicles.” [0060] “The automatic parking system may have remote control rights to the one or more parked vehicles, thereby influencing the distance between the one or more parked vehicles. The parked vehicles may be monitored centrally, for example, information on the gaps between the parked vehicles may be collected and updated based on the data sensed by the one or more sensors on a regular basis. This gathered information can be manipulated as part of the real time map data.”)
Regarding Claim 44, Beaurepaire teaches a device comprising:
a transmitter ([0095] “The signals transmitted over network link 1378 and other networks through communications interface 1370, carry information to and from computer system 1300. Computer system 1300 can send and receive information, including program code, through the networks 1380, 1390 among others, through network link 1378 and communications interface 1370. In an example using the Internet 1390, a server host 1392 transmits program code for a particular application, requested by a message sent from computer 1300, through Internet 1390, ISP equipment 1384, local network 1380 and communications interface 1370”)
a receiver ([0089] “For wireless links, the communications interface 1370 sends or receives or both sends and receives electrical, acoustic or electromagnetic signals, including infrared and optical signals, that carry information streams, such as digital data. “
a processor ([0082] “For example, the processes described herein, may be advantageously implemented via processor(s), Digital Signal Processing (DSP) chip, an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Arrays (FPGAs), etc.”)
wherein: the transmitter is configured to transmit a control signal to a parking system for a vehicle in response to receiving a signal indicative of a state of a vehicle to which the parking system is connected, ([0076] “In one scenario, vehicle 801 is parked improperly because the vehicle on parking space 803 was parked improperly. The automatic parking facility in vehicle 801 cannot be of any assistance because the driver of vehicle 801 is forced to park in an improper position. One solution may be to have the driver of the vehicle 801 and/or the vehicle 801 know the departure of the other improperly parked vehicle or the adjustment in parking position by the other improperly parked vehicle, thereby allowing vehicle 801 to proceed with adjustment in a proper parking position”)
thereby to instigate a predetermined action that is one of: remote control drive of the vehicle and automatic drive of the vehicle. ([0074] “When gaps between parked cars are seen or otherwise sensed as being too long, e.g., such that the information of the parked cars will prevent further cars from parking, the parking control management system has permission to activate or initiate car movement among the parked cars.”)
Regarding Claim 45, Beaurepaire teaches a computer implemented method for indicating a state of a vehicle to which a parking system is connectable, the method comprising:
using a processor for determining a distance between an object and a reference point of the vehicle based on an output of a sensor when the determined distance between the object and the reference point is less than a predetermined value, ([0077] “In one scenario, the one or more sensors may assist the at least one improperly parked vehicle 901 in determining improper parking position, for instance, the at least one vehicle has parked above and/or beyond the line marking 905.”)
and transmitting a signal receivable at a user device of a user of the parking system, the signal being indicative of the state of the vehicle to which the parking system is connectable. ([0077] “In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907). When the driver gets the parking information in his/her UE 101, he/she can go back to his/her vehicle and park the vehicle properly.”)
Regarding Claim 46, Beaurepaire teaches:
A computer program product comprising a non-transitory storage medium containing instructions which, when executed by a processor, cause the processor to carry out the method of claim 45. ([0077] “A processor (or multiple processors) 1302 performs a set of operations on information as specified by computer program code related to processing sensor information associated with one or more parked vehicles to determine one or more parking conditions to determine at least one adjustment to the one or more parked vehicles. The computer program code is a set of instructions or statements providing instructions for the operation of the processor and/or the computer system to perform specified functions.” [0086] “Computer system 1300 also includes a memory 1304 coupled to bus 1310.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Asada (JP 2009166612), herein after referred to as Asada.
Beaurepaire teaches the system of Claim 28, but does not explicitly teach:
wherein the signal is indicative that a user cannot access the vehicle by at least one access point of the vehicle.
In the same field of endeavor, Asada teaches:
wherein the signal is indicative that a user cannot access the vehicle by at least one access point of the vehicle. ([0007] “According to a third aspect of the invention, in the parking support device according to the first invention, the information transmission means is a means for outputting an alarm, and information indicating that the opening space of the door on the driver side is insufficient is given as an alarm. It is characterized by transmitting to the driver by output.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle parking and entry/exit assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaurepaire to signal that its user cannot access the vehicle by an access points as taught by Asada to warn a driver who will not be able to fit should they try to exit the vehicle at the current location [0003]. Beaurepaire with Asada to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle parking assistance and knowledge well known in the art, as well as from Beaurepaire [0111].
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke (US 20150344028), herein after referred to as Gieseke.
Regarding Claim 30, Beaurepaire teaches the system of Claim 28, but does not explicitly teach:
wherein the signal is indicative that a user can access the vehicle by at least one access point of the vehicle, or the signal is a warning state of the vehicle to which the parking system is connectable.
In the same field of endeavor, Gieseke teaches:
wherein the signal is indicative that a user can access the vehicle by at least one access point of the vehicle, or the signal is a warning state of the vehicle to which the parking system is connectable. ([0075] “Optionally, a parking assist system or automatic parking system may alert the driver of a door clearance for opening the vehicle door or doors when the vehicle is parked in a parking space. The system may provide an alert of tight clearance before the vehicle is parked in a space so that the driver may decide whether or not to park in the potentially tight space.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle parking assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaurepaire to provide a warning state of the vehicle to the assist system as taught by Gieseke to help a driver determine whether to park in a certain space [00075]. Motivation to combine Beaurepaire with Gieseke to a person having ordinary skill in the art comes from the prior art being analogous in the field of driver assistance technology and knowledge well known in the art, as well as from Beaurepaire
Regarding Claim 31, Beaurepaire teaches the system of Claim 28, but does not explicitly teach:
wherein the signal is indicative of the clearance of an opening that will allow the user of the parking system to enter the vehicle.
In the same field of endeavor, Gieseke teaches:
wherein the signal is indicative of the clearance of an opening that will allow the user of the parking system to enter the vehicle. ([0077] “The parking system of the present invention may provide (prior to the system automatically parking the vehicle at a potentially tight or narrow parking space) information relative to the estimated driver door opening status or clearance that will occur if the vehicle is parked at the found parking space. The driver, upon receipt of the information, can then decide to cancel the parking procedure or to modify the parking procedure (further left or right, such as shown in FIG. 18) to generate the desired driver door opening clearance.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle parking assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaurepaire to provide the clearance of the opening with which the driver is able to exit as taught by Gieseke to help a driver determine whether to park in a certain space [00075]. Motivation to combine Beaurepaire with Gieseke to a person having ordinary skill in the art comes from the prior art being analogous in the field of driver assistance technology and knowledge well known in the art, as well as from Beaurepaire [0111].
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kiriya (US 9731714), herein after referred to as Kiriya.
Beaurepaire teaches the system of Claim 28, but does not explicitly teach:
wherein the transmitter is configured to transmit the signal to the user device of the user of the parking system based on a power mode of the vehicle.
In the same field of endeavor, Kiriya teaches:
wherein the transmitter is configured to transmit the signal to the user device of the user of the parking system based on a power mode of the vehicle. ([Col 9, 39-45] “First, the parking completion determination unit 41a of the vehicle apparatus 4 determines whether the parking of the vehicle 2 is completed (step S101). When the parking completion determination unit 41a detects an off state of an IG signal from the IG switch 21, the parking completion determination unit 41a determines that the parking is completed.” [Col 9, 53-58] “when the parking completion determination unit 41a determines that the parking of the vehicle 2 is completed (Yes in step S101), the parking completion determination unit 41a transmits a parking completion signal to the mobile device 3, the parking completion signal being indicative of the completion of parking (step S102).”)
The above pieces of prior art are considered analogous as they both represent inventions in the parking assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaurepaire to transmit the signal to a user device base on a vehicle power mode as taught by Kiriya to begin a parking adjustment system in which the user can adjust the parked vehicle’s location [Col 9]. Motivation to combine Beaurepaire with Kiriya to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle driver assistance and knowledge well known in the art, as well as from Beaurepaire [0111].
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Felix (US 20170200372), herein after referred to as Felix.
Beaurepaire teaches the system of Claim 28, but does not explicitly teach:
wherein the one or more request signals are stored in a database and the parking system is configured to update the database based on the receipt of one or more further request signals.
In the same field of endeavor, Felix teaches:
wherein the one or more request signals are stored in a database and the parking system is configured to update the database based on the receipt of one or more further request signals. ([0029] “Similarly, a database (not shown) may be maintained within the computer-readable medium 112, which may also participate in providing instructions and other data that may be read by the processor 106 of the computing platform 104” [0032] “The parallel parking system 200 may include a database 206 configured to maintain certain data regarding the park assist features and parking system 200. The database 206 may be part of the non-volatile storage 112, as illustrated in FIG. 1A. The database 206 may also be a standalone database.” [0035] “While the controller 204 may receive local regulations from the remote server 162, the controller 204 may store the regulations, or certain regulations locally so as to make recall of local regulations more efficient for subsequent visits to that jurisdiction. Furthermore, routinely visited jurisdictions may be saved in the database 206.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle parking assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaurepaire to store signals in a database, and update the database based on receipt of further request signals, as taught by Felix to save information gathered during previous uses of the system for future parking [0035]. Motivation to combine Beaurepaire with Felix to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle parking assistance and knowledge well known in the art, as well as from Beaurepaire .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20170103647), herein after referred to as Davis.
Beaurepaire teaches the system of Claim 28, but does not explicitly teach:
wherein the parking system is configured to communicate with a server storing authorization data to determine whether a user is authorized to instigate the predetermined action.
In the same field of endeavor, Davis teaches:
wherein the parking system is configured to communicate with a server storing authorization data to determine whether a user is authorized to instigate the predetermined action. ([0108] “If the user is indeed authorized to obtain authentication information for electronic locking device 100, access control server 460 transmits authentication information associated with the specified device to the user in step 1204. For example, access control server 460 can transmit authentication information to optical signal generator 404 via BWC interface 104”)
	The above pieces of prior art are considered analogous as they both represent inventions in the user authentication field.  The invention of Davis represents a device which may be used to control use of entry of a vehicle [0039 and 0053].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaurepaire to communicate with a server storing authorization data to determine whether a user is authorized to use a system or perform an act, as taught by Davis to transmit access control information across a variety of different hardware [0031]. Motivation to combine Beaurepaire with Davis to a person having ordinary skill in the art comes from the prior art being analogous in the field of user authentication and knowledge well known in the art, as well as from Beaurepaire [0111].
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20180029642), herein after referred to as Mayer.
Beaurepaire teaches the system of Claim 28, as well as:
wherein the vehicle is configured to automatically move from a first parked position to a second parked position when the distance between the object and the reference point of the parking system is determined to be less than the predetermined value and when a user instigates a predetermined action, ([0077] “FIG. 9 is a diagram that illustrates a situation whereby the at least one driver of the at least one improperly parked vehicles and/or the at least one improperly parked vehicle is notified about the departure of the at least one other improperly parked vehicle utilized in the process of FIG. 3, according to one embodiment. In one scenario, the one or more sensors in the at least one improperly parked vehicle 901 detects the parking condition for the one or more other vehicles 903. The one or more sensors may check the parking situation periodically, according to a schedule, on demand, or a combination thereof, thereby detecting that the nearby vehicle 903 has left the parking space. In one scenario, the one or more sensors may assist the at least one improperly parked vehicle 901 in determining improper parking position, for instance, the at least one vehicle has parked above and/or beyond the line marking 905. In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907). When the driver gets the parking information in his/her UE 101, he/she can go back to his/her vehicle and park the vehicle properly. In one embodiment, upon detecting departure of the improperly parked vehicles through one or more sensors, the improperly parked vehicle 901 may automatically start the automatic parking facility based on sensor information and adjust its parking position, up to a predefined threshold.”)
However, Beaurepaire does not explicitly teach:
and the second parked position allows sufficient clearance of one or more access points of the vehicle to be opened a required distance.

and the second parked position allows sufficient clearance of one or more access points of the vehicle to be opened a required distance. ([0070] “FIG. 8 symbolically shows how vehicle 101 is parked completely at its parking position 103. Further vehicles 105 are parked on the left and right adjacent to vehicle 101. Opening of vehicle door 107 to obtain access to the vehicle interior is not possible because of the tight clearance.” [0071] “An unparking maneuver, as it may be used within the meaning of the present invention, includes in particular that vehicle 101 partially leaves its parking position 103. FIG. 1 shows this symbolically. Vehicle 101 thus still partially stands on parking position 103. Vehicle 101 partially stands outside parking position 103. It leaves parking position 103 to the extent that at least one vehicle door 107 may be opened. In FIG. 1, this is a driver door, which is shown in an open state. In one specific embodiment which is not shown, a passenger door, which is not explicitly shown here, may also be opened additionally or alternatively to driver door 107. An access to a vehicle interior of vehicle 101 may now be carried out because of open driver door 107.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle entry/exit assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaurepaire to ensure the second position allows sufficient clearance for one more access points as taught by Mayer to allow entry into a vehicle when other vehicles prevent the driver from opening the door [0070]. Motivation to combine Beaurepaire with Mayer to a person having ordinary skill in the art comes from the prior art being analogous in the field of parking assistance and knowledge well known in the art, as well as from Beaurepaire [0111].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                     
                                                                                                                                                                                   /MACEEH ANWARI/Primary Examiner, Art Unit 3663